Citation Nr: 0739578	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from December 3, 1970 until 
December 31, 1970 and again from October 1973 until November 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

Procedurally, the Board notes that the veteran stated in his 
February 2005 notice of disagreement that "I disagree [with] 
the rating decision of Feb 2, 2005 which denied IU benefits."  
The RO issued a Statement of the Case in April 2005 that 
addressed not only the claim of entitlement to TDIU, but also 
4 other increased rating claims (3 of which were addressed in 
the February 2005 rating decision).  In April 2005, the 
veteran filed a timely substantive appeal (VA Form 9).  The 
veteran noted his desire to appeal only the issue of "IU 
benefits" in his substantive appeal.  

The Board also notes that the veteran's representative filed 
a VA Form 9 in May 2006 and indicated that the veteran wanted 
to appeal all of the issues listed on the Statement of the 
Case.  In a March 2007 remand, the Board found that the 
appeals regarding the issues listed on the April 2005 
Supplemental Statement of the Case (exclusive of entitlement 
to TDIU) had not been perfected and were not before the 
Board.  38 C.F.R. §§ 20.200 and 20.202 (2007).  The Board's 
remand order made it clear that the sole issue before the 
Board was TDIU.

The Board also notes that the veteran's representative filed 
a VA Form 9 in June 2007 and indicated that the veteran 
wanted to appeal all of the issues listed on the June 2007 
Supplemental Statement of the Case.  However, at his 
September 2007 pre-hearing conference and hearing before the 
undersigned, the veteran indicated at that the only issue 
upon appeal was his claim for entitlement to a TDIU due to 
service-connected disabilities.  Therefore this is the only 
issue currently before the Board.  To the extent that the 
veteran or his attorney may wish to pursue the issues of 
increased ratings for the service-connected disabilities, 
these matters are referred to the RO for appropriate action.

As noted above, the veteran testified before the undersigned 
at a Board hearing at the RO in September 2007.  A transcript 
of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Service connection has been granted for a left forearm 
excision scar, currently evaluated as 30 percent disabling, a 
left ulnar sensory neuropathy with tendonitis, currently 
evaluated as 30 percent disabling, a right forearm excision 
scar, currently evaluated as 10 percent disabling, a left 
thigh graft scar, currently evaluated as 10 percent disabling 
and a right upper arm donor site of skin graft, currently 
evaluated as 10 percent disabling.  The veteran's combined 
schedular rating is 70 percent.  

2.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 



The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2004 the RO notified the 
veteran of the evidence needed to substantiate his claim for 
TDIU.  This letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the October 2004 VCAA 
letter contained a notation that the veteran was to send VA 
with any additional information or evidence that pertained to 
his claim.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the October 2004 letter.  However, 
the veteran did not provide notice about the evidence needed 
to establish a rating (other than a TDIU) or notice regarding 
an effective date until a March 2006 letter.  Since the claim 
is being denied, no rating is being given and no effective 
date is being set.  He is, therefore, not prejudiced by the 
inferred notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced).  In any event the absence of 
notice on the rating or effective date elements is generally 
not prejudicial to a claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  There has been no allegation of prejudice 
in this case.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

The veteran underwent a VA examination for TDIU in January 
2005.  Additionally, per the March 2007 Board remand 
instructions, the veteran underwent a VA examination for TDIU 
in June 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


Applicable laws and regulations in TDIU claims

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a). 

Factual Background

In April 1981, the veteran underwent excision of tattoos on 
his right and left forearms with split thickness graph to his 
left forearm.

In a February 1995 letter, Dr. John W. Schwartz, the 
veteran's chiropractor, stated that the veteran suffered 
ongoing problems with his forearms which were related to the 
surgeries performed on his arms.  The veteran had chronic 
tendonitis distal to the surgery scars and graft on his left 
arm as well as periodic swelling and splitting of his scars 
around the skin graft.

In an October 2000 letter, Dr. Schwartz stated that the 
veteran experienced an extreme exacerbation of his forearm 
scar.  He reported that the veteran sustained two injuries in 
2000 that required regular chiropractic treatment.  Dr. 
Schwartz reported that the veteran injured his arm and 
shoulder when he jumped out of a truck bed.  The veteran also 
broke his arm in April 2000.

In November 2002 the veteran underwent a VA examination for 
the scars in both of his forearms.  The veteran stated that 
they hurt "all of the time".  The veteran reported that 
after his tattoo excision he began having problems with 
breakdowns at both sites of the operation.  The veteran 
worked as a volunteer for the Salvation Army and did odd 
jobs.  He reported that he was unable to work as a painter 
which he did before due to his arm problems.  He stated that 
there were times when he could not take jobs because of his 
arms but he did not remember ever getting fired.  The 
diagnosis was tattoo of the right arm with subsequent scar 
excision with residual and tattoo of the left arm with 
subsequent excision with multiple operations to include 
multiple skin grafts with subsequent tendonitis and residual.

In July 2004 the veteran underwent a VA examination for his 
scars.  The veteran reported pain all of the time from the 
scars on both of his forearms.  The veteran also ulcerations 
in both arms.  Again, the veteran stated that he worked as a 
volunteer for the Salvation Army and did odd jobs.  He 
reported that he was unable to work as a painter which he did 
before due to his arm problems.  At home the veteran had 
difficulty lifting things because of his sore arms.  The 
diagnosis was tattoo of the right arm with subsequent scar 
excision with tendonitis and ulcerations with residual; 
tattoos of the left arm with subsequent excision with 
multiple operations to include multiple skin grafts with 
subsequent chronic tendonitis and ulcerations with residual; 
and probable bilateral carpal tunnel syndrome.

In August 2004 the veteran presented to the Minneapolis, 
Minnesota VA Medical Center (VAMC) for an evaluation for 
carpal tunnel syndrome.  The treating doctor noted that there 
was electrophysiological evidence of a borderline left ulnar 
sensory mononeuropathy by virtue of abnormal latency, 
amplitude and conduction velocities.

In an August 2004 letter from the state of Minnesota, a 
claims representative stated that the veteran had not worked 
substantially since 1989 mainly due to his service connected 
arm and hand disabilities.  The veteran's only work for some 
years had been occasional lawn mowing and helping his brother 
with the family business.

In January 2005 the veteran underwent a VA examination for a 
general medical evaluation for his TDIU.  The veteran 
reported that he volunteered for the Salvation Army but was 
unable to carry the charity kettles during the holiday 
season.  He did some intermittent lawn work on a riding mower 
as well.  An examination of his arms showed multiple scars.  
The veteran noticed decreased sensation to light touch 
primarily in his left hand.  

In June 2007 the veteran underwent a VA examination in 
support of his claim for TDIU.  On examination, the veteran's 
scar on his upper right arm was well healed.  Around the 
periphery of the left forearm scar, there were three areas of 
erythema and slight depression.  Two of the areas had eschar 
over them.  The veteran reported a throbbing pain on the 
volar surface of both wrists, but no abnormality was seen 
visually and there was no abnormality palpated.  The 
examination showed no evidence of median neuropathy.  The 
examiner stated that the veteran had a long history of skin 
sensitivity and recurrent ulceration of the left forearm 
secondary to tattoo removal and skin grafting after excision 
of possibly malignant lesion.  The examiner stated that the 
veteran's arm complaints were not sufficient alone to 
preclude him from gainful employment.  He noted that prior to 
the examination the veteran appeared completely relaxed and 
comfortable with no fidgeting or distressed looks.  The 
veteran did have several conditions which would limit his 
choice of occupations, namely diabetes, coronary artery 
disease and a psychiatric condition.  The veteran also 
reported an on the job back injury in 175 as well as a hand 
rash when exposed to numerous occupational components.  The 
examiner stated that the veteran's skin sensitivity was not a 
result of the veteran's service connected ulnar nerve injury 
or his scars.  The examiner concluded that the veteran had 
several medical conditions which impaired his ability to 
work, but his service connected upper extremity condition 
would not, in and of itself, prevent him from working.

Received in 2006 were extensive records relating to the 
veteran's Social Security Disability award determination.  
Those records, along with other pertinent disability 
information in the file, show that, in addition to disability 
attributable to the veteran's service-connected disorders, he 
was industrially impaired due to a back disorder, 
gastrointestinal problems, diabetes mellitus, and 
cardiovascular disease, to include history of heart attack.

At his September 2007 hearing, the veteran testified that 
after his surgeries, the skin on his arms constantly broke 
down and got infected a lot.  The veteran also reported pain 
and numbness in his arms as a result of nerve damage.  The 
veteran stated that he worked as an over the road truck 
driver, did warehouse work and also did security work.  
However, he had sought work and constantly been turned down 
because of his disabilities.  He also stated that he had 
diabetes, a previous back injury and a previous heart attack.  

Analysis

The veteran is service-connected for a left forearm excision 
scar, currently evaluated as 30 percent disabling, a left 
ulnar sensory neuropathy with tendonitis, currently evaluated 
as 30 percent disabling, a right forearm excision scar, 
currently evaluated as 10 percent disabling, a left thigh 
graft scar, currently evaluated as 10 percent disabling and a 
right upper arm donor site of skin graft, currently evaluated 
as 10 percent disabling.  The veteran's combined schedular 
rating is 70 percent.  His evaluation does not meet the 
criteria that a veteran must have one service-connected 
disability rated at 60 percent or higher.  As such, the 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b). Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the service-connected disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment. 

Specifically, the June 2007 VA examiner concluded that the 
veteran had several medical conditions which impaired his 
ability to work, but his service connected conditions, in and 
of themselves, would not prevent him from working.

The Board is aware of the veteran's difficulties in seeking 
employment as evidenced from his testimony and the August 
2004 letter from a claims examiner from the state of 
Minnesota stating that the veteran had not worked 
substantially since 1989 mainly due to his service connected 
arm and hand disabilities.  However, the veteran and claims 
examiner, as laypeople, are unable to provide competent 
testimony as to matters which require medical expertise, such 
as the nature, extent, and etiology of the veteran's 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
Again, the relevant question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, supra.  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).   




	(CONTINUED ON NEXT PAGE)


ORDER


Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied. 




____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


